                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES – GENERAL

   Case No. CV 18-01161-DFM                                                Date: March 28, 2019
    Title   Andres Martinez v. Nancy A. Berryhill



     Present: The Honorable         Douglas F. McCormick, United States Magistrate Judge

                        Denise Vo                                           Not Present
                       Deputy Clerk                                        Court Reporter
                Attorney(s) for Plaintiff(s):                      Attorney(s) for Defendant(s):
                       Not Present                                          Not Present

   Proceedings:      (IN CHAMBERS) Order to Show Cause re: Failure to Prosecute



              In the Court’s November 30, 2018 revised Case Management Order following the
       Court’s granting of Plaintiff’s Counsel’s Motion to Be Relieved as Counsel of Record, this
       Court ordered Plaintiff to file and serve his motion for judgment on the pleadings within 42
       days of the date of the order. See Dkt. 21 at 1. Plaintiff did not file his motion by the
       deadline, nor has he requested more time to do so.

              Accordingly, on or before twenty-one (21) days of the date of this order, Plaintiff is
       ORDERED to either (a) show good cause in writing, if any exists, why Plaintiff did not
       timely submit his motion for judgment on the pleadings, and why the Court should not
       dismiss this action for failure to prosecute and failure to comply with the Court’s prior
       order; or (b) request an extension of time for the motion deadline. Plaintiff is expressly
       forewarned that if he fails to do either, the Court will deem this failure as a further violation
       of a Court order and further evidence of lack of prosecution, warranting dismissal.




CV-90 (12/02)                                   CIVIL MINUTES-GENERAL            Initials of Deputy Clerk: dv
                                                                                                 Page 1 of 1
